                                                                        JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                                  UNITED STATES DISTRICT COURT
12                                 CENTRAL DISTRICT OF CALIFORNIA
13
14   ALFREDO HERNANDEZ,                         Case No. CV 17-4294-GW-JEMx
     GRACIELA HERNANDEZ,                        Hon. George H. Wu
15
16                   Plaintiffs,                JUDGMENT
     v.
17
18   DITECH FINANCIAL LLC,
19   SPECIALIZED LOAN SERVICING
     LLC, EXPERIAN INFORMATION
20   SOLUTIONS, INC., EQUIFAX
21   INFORMATION SERVICES LLC,
     TRANS UNION LLC, FIVE
22
     BROTHERS MORTGAGE
23   COMPANY SERVICES AND
24
     SECURING, INC., STANDARD
     FIELD SERVICES, LLC, and Does 3-
25   10,
26
                     Defendants.
27
28

     {L0097970.1 }

                                                  1
                                         [PROPOSED] JUDGMENT
 1               The following four motions came on regularly for hearing before this Court on
 2   January 31, 2019:
 3               1.    Plaintiffs Alfredo Hernandez and Graciela Hernandez’s (“Plaintiffs”)
 4                     Motion for Partial Summary Judgment against defendants Ditech Financial
 5                     LLC (“Ditech”), Specialized Loan Servicing LLC (“SLS”), Five Brothers
 6                     Mortgage Company Services and Securing, Inc. (“Five Brothers”), and
 7                     Standard Field Services, LLC (“SFS”) [ECF 120];
 8               2.    Defendant SLS’s Motion for Summary Judgment [ECF 121];
 9               3.    Defendant Ditech’s Motion for Summary Judgment, or in the Alternative,
10                     Partial Summary Judgment [ECF 124]; and
11               4.    Defendants Five Brothers and SFS’s Motion for Summary Judgment, or in
12                     the Alternative, Partial Summary Judgment [ECF 125].
13               After considering the moving, opposition, and reply papers, all evidence submitted
14   in support and opposition, arguments of counsel, and all other matters presented to the
15   Court in connection with the four motions identified above, for the reasons set forth in
16   the Court’s Minute Order of February 4, 2019 [ECF 167], IT IS HEREBY ORDERED,
17   ADJUDGED, AND DECREED that summary judgment is entered in favor of SLS and
18   against Plaintiffs as to Plaintiffs’ First Cause of Action for Violation of the Fair Debt
19   Collection Practices Act (“FDCPA”), on the grounds that the cause of action is time-
20   barred.
21               It is further ORDERED, ADJUDGED, AND DECREED that summary judgment
22   is entered in favor of SLS and Ditech and against Plaintiffs as to Plaintiffs’ Fifth Cause
23   of Action for Violation of the Fair Credit Reporting Act (“FCRA”), on the grounds that
24   these defendants’ investigations of the dispute were reasonable, and Plaintiffs could not
25   establish that the information on the reports was inaccurate.
26               It is further ORDERED, ADJUDGED, AND DECREED that summary judgment
27   is entered in favor of Ditech, Five Brothers, and SFS as to Plaintiffs’ First Cause of
28   Action for Violation of the FDCPA, on the grounds that these defendants were not “debt

     {L0097970.1 }

                                                    2
                                           [PROPOSED] JUDGMENT
 1   collectors” except for under Section 1692f(6) of the FDCPA, and on the further grounds
 2   that Plaintiffs did not present any evidence that Ditech was unauthorized to enforce the
 3   applicable security interest.
 4               All federal law claims having been decided on summary judgment in favor of
 5   SLS, Ditech, Five Brothers, and SFS and against Plaintiffs, it is further ORDERED,
 6   ADJUDGED, AND DECREED that the following state law claims are dismissed,
 7   without prejudice, to Plaintiffs’ right to reassert them in a proper venue: (1) Plaintiffs’
 8   Second Cause of Action against all defendants for Violation of California’s Rosenthal
 9   Act; (2) Plaintiffs’ Third Cause of Action against defendants Ditech, Five Brothers, and
10   SFS for Trespass; (3) Plaintiffs’ Fourth Cause of Action against defendants Ditech, Five
11   Brothers, and SFS for Invasion of Privacy – Intrusion Upon Seclusion; and (4) Plaintiffs’
12   Sixth Cause of Action against defendants SLS and Ditech for Violation of the California
13   Consumer Credit Reporting Agencies Act, California Civil Code section 1785.25(a).
14               Accordingly, for the reasons set forth above, and in the Court’s Minute Order of
15   February 4, 2019 [ECF 167], it is ORDERED, ADJUDGED, AND DECREED THAT
16   Plaintiffs take nothing, that this action be dismissed, and that defendants SLS, Ditech,
17   Five Brothers, and SFS recover their respective costs, to the extent permitted by Federal
18   Rule of Civil Procedure 54 and Central District of California Local Rule 54.
19               IT IS SO ORDERED.
20
21   DATED: February 5, 2019                   _____________________________________
22                                             The Honorable George H. Wu
                                               United States District Judge
23
24
25
26
27
28

     {L0097970.1 }

                                                   3
                                          [PROPOSED] JUDGMENT
